Citation Nr: 0320081	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  02-10 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than November 3, 
2000, for the award of increased disability compensation for 
postoperative meniscectomy, right knee, due to trauma.

2.  Entitlement to an effective date earlier than August 21, 
2001, for the award of increased disability compensation for 
degenerative joint disease, right knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from May 1973 to November 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in June 2001 and 
September 2001 from the Portland, Oregon, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  By rating decision in August 1999, the RO denied an 
increased rating for the veteran's service-connected 
postoperative meniscectomy due to trauma of the right knee, 
but awarded a separate compensable rating for degenerative 
joint disease of the right knee, effective January 29, 1999.  
The veteran was notified of this decision by letter dated 
August 28, 1999.

2.  A VA Form 3288 prepared by the veteran and received by 
the RO in September 1999 does not reflect intent to appeal 
the August 1999 rating decision.  

3.  No further action by the veteran is shown until November 
3, 2000, at which time the RO received his claim requesting 
increased disability compensation for his service-connected 
right knee disabilities.

4.  The medical findings reported on the August 2001 VA 
joints examination with regard to limitation of motion on 
extension of the veteran's right leg were not demonstrated at 
an earlier date.

5.  The veteran was seen for outpatient treatment on November 
3, 2000, at which time he complained of increased pain in his 
right knee with episodes of locking; he filed his claim for 
an increased rating on the same day, but there is no medical 
evidence documenting treatment for the right knee within the 
one-year period prior to his November 2000 claim.


CONCLUSIONS OF LAW

1.  The veteran's VA Form 3288 filed in September 1999 does 
not constitute a valid notice of disagreement to initiate an 
appeal of the RO's August 1999 rating decision, and that 
decision is therefore final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. § 20.201 (2002).

2.  The veteran is not entitled to an effective date prior to 
November 3, 2000 for the award of a 20 percent rating for 
postoperative meniscectomy due to trauma, right knee, with 
quadriceps atrophy.  38 U.S.C.A. §§ 1155, 5110(a) and (b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) and Part 4 (2002).

3.  The veteran is not entitled to an effective date prior to 
August 21, 2001 for the award of a 30 percent rating for 
degenerative joint disease of the right knee.  38 U.S.C.A. 
§§ 1155, 5110(a) and (b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) and Part 4 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify/Assist

VA has a duty to assist veterans in the development of facts 
pertinent to a claim for benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the record shows that 
the requirements of the VCAA were set forth in detail in the 
June 2002 statement of the case (SOC).  In this SOC, the RO 
cited to 38 C.F.R. § 3.159(b) and (c) and 38 C.F.R. 
§ 3.159(e) regarding VA's responsibilities with respect to 
identifying and obtaining evidence in support of the claim, 
and the SOC included citation to 38 C.F.R. § 3.159(c)(2)(i) 
and (ii) and 38 C.F.R. § 3.159(c)(3) (specifically, the last 
sentence - "The claimant must provide enough information to 
identify and locate the existing records including the 
custodian or agency holding the records; the approximate time 
frame covered by the records; and, in the case of medical 
treatment records, the condition for which treatment was 
provided."), regarding the veteran's responsibilities to 
identify and obtain evidence in support of his claim.  The 
SOC also explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Furthermore, it appears from the contentions and 
arguments presented by the veteran that he is fully aware of 
the relevant law and evidence germane to his earlier 
effective date claim at issue on appeal, and is aware, as 
well, of the responsibilities that both he and VA share with 
respect to the development of this claim.  Therefore, the 
Board finds that VA's duty to notify has been satisfied with 
regard to the specific set of circumstances of this case.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).

With respect to the above, the Board notes further that from 
review of the claims file, there does not appear to be any 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
claim.  And, as this appeal is limited to requests for 
earlier effective dates for the award of increased 
compensation, the critical analysis turns on the Board's 
application of the relevant law and regulations governing 
effective dates for increased ratings, see 38 C.F.R. 
§ 3.400(o), to the evidence already associated with the 
claims file, in particular, the medical records showing 
treatment for the disabilities in question that pre-date the 
effective dates presently assigned, as the veteran wishes to 
establish that those records showed an "ascertainable 
increase" in his disabilities sufficient to grant 
entitlement to higher ratings earlier than the dates assigned 
by the RO.  Review of the claims file shows that these 
relevant medical records were obtained and nowhere is it 
shown or claimed by the veteran that additional medical 
records corresponding to these time periods exist and have 
not been obtained.  In light of the nature of this claim, and 
as it is shown that all relevant records have been obtained 
for the periods of time that will determine whether 
entitlement to earlier effective dates can be awarded, the 
Board finds that additional efforts to assist within the 
letter and spirit of the VCAA are not required.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

With respect to VA's duty to assist the veteran, all medical 
records referenced by the veteran have been obtained.  The RO 
obtained treatment records referenced by the veteran in 
previous statements, such as his VA outpatient records.  The 
veteran has never indicated he received private treatment or 
filed for disability benefits with the Social Security 
Administration.  Therefore, there is no indication in the 
record that relevant records exist that have not been 
obtained.  Furthermore, the veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to his claim.  The duty to assist also includes, 
when appropriate, the duty to conduct a medical examination 
of the claimant.  In this case, the RO provided the veteran a 
VA joints examination in August 2001 in response to his claim 
for an increased rating for his right knee disabilities filed 
in November 2000.  In addition, the RO obtained more recent 
VA outpatient treatment reports, dated through October 2001.

Finally, with regard to VA's duty to notify/assist, the Board 
notes that the VCAA notice sent to the veteran in June 2002 
via the SOC essentially complied with the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
advised the veteran of the VCAA.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, even though the 
notice did request a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  See SSOC's citation to 38 C.F.R. 
§ 3.159(b)(1).  Since the SSOC was issued June 14, 2002, that 
one-year time period has now expired.  Furthermore, in light 
of the circumstances of this case, which involved development 
of all relevant medical records known to exist, which, as 
noted above, included records corresponding to the critical 
time periods in question, i.e., records showing treatment for 
the disabilities in question prior to the effective dates 
assigned as those records will determine whether an 
"ascertainable increase" in the severity of the 
disabilities is sufficient to award earlier effective dates, 
and providing the veteran an additional 90 days following 
transfer of the claims file to the Board in October 2002 to 
submit any additional evidence in support of his claim (he 
did not submit any), it appears that VA has done everything 
reasonably possible to assist the veteran, and that further 
delay of the appellate review of this case by the Board would 
serve no useful purpose.

Accordingly, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
Soyini, 1 Vet. App. 540, 546 (1991).



B.  Factual Background

Service connection for a right knee disability was granted by 
rating decision in March 1975.  At that time, the RO assigned 
a 10 percent rating for "[post operative] meniscectomy right 
knee due to trauma" under Diagnostic Code 5259 (cartilage, 
semilunar, removal of, symptomatic), effective November 23, 
1974.

The RO denied increased disability compensation for the 
veteran's right knee in June 1976, July 1977 and September 
1995.  These denials were based either on the evidence then 
of record or on the veteran's failure to report for a 
scheduled VA examination.

Thereafter, the record shows that the veteran contacted the 
RO in June 1999 and specifically indicated that he wanted to 
file a claim for an increased rating for his right knee; he 
informed the RO that he had recently been treated at the 
Portland-VA Medical Center in December 1998.  In connection 
with this claim, the RO obtained VA outpatient treatment 
records dated December 1998-January 1999, and the report of a 
VA joints compensation examination conducted in June 1999.

The VA outpatient reports noted that the veteran was seen on 
December 4, 1998, and diagnosed with chronic right knee pain, 
probably arthritis.  Physical examination of his knee at that 
time revealed a well-healed scar, with no evidence of 
swelling and normal range of motion.  He was next seen on 
January 29, 1999, at which time he was diagnosed with early 
degenerative changes in the right knee, based on x-rays that 
showed a slightly decreased joint space laterally on the 
right.  Examination findings on that date showed a slight 
valgus of the right knee compared to the left, with some 
medial and lateral joint line tenderness to palpation.  
However, he had no varus or valgus laxity.  X-rays of the 
right knee taken on January 29, 1999 were interpreted as 
showing moderate degenerative changes, with no other 
abnormalities.

The June 1999 VA joints examination resulted in a diagnosis 
of degenerative joint disease of the right knee.  The veteran 
complained of constant, moderate right knee pain, aggravated 
by stair climbing, strenuous exercise, and any 
kneeling/squatting.  He also complained of giving-way 
symptoms resulting in severe pain, and swelling with 
repetitive motion, but he denied locking of the knee.  He 
indicated that he worked as a carpenter and took Motrin 800 
mg twice a day for discomfort.  Physical examination findings 
were significant for a normal gait, moderate valgus 
deformity, mild atrophy over the right upper leg, mild 
tenderness over the medial joint line on palpation, and some 
crepitus with range of motion of the right knee.  However, he 
had no ligamentous laxity in the right knee, and range of 
motion of both knees was from zero to 130 degrees on 
extension-flexion, but with some slight deficits in the right 
knee on motor strength (4/5 on the right compared to 5/5 on 
the left).

On the basis of the above, the RO issued a rating decision in 
August 1999 that awarded a separate rating for degenerative 
joint disease of the right knee under Diagnostic Code 5003 
(degenerative arthritis), effective from January 29, 1999.  
The ten percent rating for the original disability (post 
operative meniscectomy due to trauma) remained unchanged; 
however, the RO recharacterized the Diagnostic Code, changing 
it to Code 5257 (recurrent subluxation or lateral 
instability).  The veteran was notified of this rating 
decision by letter dated August 28, 1999.

In response to the above, the veteran filed a VA Form 3288, 
"Request for and Consent to Release of Information from 
Claimant's Records," on September 24, 1999.  On this form, 
he specifically requested a copy of the June 1999 VA joints 
examination and a copy of the December 1999 VA outpatient 
treatment report.  In the section of this form where the 
purpose of the request for release of the records was to be 
set forth, the veteran stated, "Both of these documents were 
used in making recent decision.  Would like to review each 
and further develop my claim."  In response, the RO 
furnished the veteran copies of the aforementioned documents 
on October 15, 1999.

No further action by the veteran or the RO is shown by the 
evidence of record until November 3, 2000, when the veteran 
filed a "Statement in Support of Claim," VA Form 21-4138, 
which was accepted by the RO as a claim seeking increased 
ratings for his service-connected right knee disabilities.  
The veteran specifically indicated on the VA Form 21-4138 
that pursuant to the RO's letter dated October 15, 1999, he 
was contacting the Portland-VA Medical Center for the purpose 
of scheduling a current examination in order to reopen his 
claim for an increased rating.

In connection with this claim, the RO initially obtained 
additional VA outpatient treatment records dated from April 
2001 to June 2001.  These reports indicated that the veteran 
underwent right knee arthroscopy, lateral meniscectomy and 
lateral compartment and medial compartment debridement 
surgery on April 23, 2001, which showed significant 
osteoarthritic changes and a large lateral meniscus tear.  
Range of motion of the right knee on the day of his surgery 
was from zero to 120 degrees on extension-flexion, and he had 
some crepitus, but he had no instability of varus, valgus, 
anterior or posterior stress.  The operative report showed 
that veteran tolerated these procedures well.  A follow-up 
treatment report dated on June 8, 2001 indicated that he had 
experienced only mild improvement of his pain symptoms, but 
he had full range of motion without obvious pain or catching.  
In addition, there were no signs of crepitus and only some 
minimal swelling.  On the basis of these reports, the RO 
issued a rating decision in June 2001 that granted a 
temporary total disability rating under 38 C.F.R. § 4.30 from 
April 23, 2001 to June 30, 2001 for his original disability 
(post operative meniscectomy due to trauma), with 
continuation of the 10 percent rating from July 1, 2001.

Thereafter, the veteran was evaluated on a VA joints 
compensation examination on August 21, 2001.  On that 
examination, the veteran described daily flare-ups of pain 
associated with activity, and additional range of motion loss 
secondary to pain, which was difficult to quantify.  He also 
indicated that his right leg felt weaker and clumsier during 
episodes of increased activity related to his work as a 
carpenter.  He further reported a history of evening 
swelling, locking episodes, and giving-way symptoms in the 
right knee.  He was wearing a brace at the time of the 
examination as well.  Clinically, the examiner noted that the 
right knee had some mild synovial thickening and 2+ effusion.  
In addition, there was tenderness laterally and of the 
patellofemoral joint, with 3/4-inch atrophy of the right quads 
compared to the left.  Range of motion of the right knee was 
from 20-80 degrees on extension-flexion, and the examiner 
specifically noted that he could not extend the veteran's 
knee to the normal zero degrees.  However, there was no 
lateral collateral, medial collateral or cruciate ligament 
laxity identified.  Based on these findings, the examiner 
diagnosed a torn lateral meniscus right knee with chondral 
degenerative changes, grade 3-4, with loss of range of motion 
with quadriceps atrophy.

On the basis of the above, the RO issued a rating decision in 
September 2001 that recharacterized the veteran's original 
right knee disability for a second time, changing the 
description to post operative meniscectomy due to trauma with 
quadriceps atrophy, right knee, and granting an increased 
rating to 20 percent under Diagnostic Code 5258 (cartilage, 
semilunar, dislocated, with frequent episodes of "locking" 
pain, and effusion into the joint), effective from August 21, 
2001, the date of the above-cited VA joints examination.  The 
RO also granted an increased rating for the veteran's 
separately rated degenerative joint disease of the right 
knee, from 10 percent to 20 percent under Diagnostic Code 
5010 (arthritis due to trauma), also effective from the date 
of the VA joints examination, August 21, 2001.  Hence, as a 
result of these grants, the veteran's combined disability 
rating increased from 20 percent effective July 1, 2001 (day 
following termination of temporary total rating for the April 
2001 arthroscopy surgery) to 40 percent effective August 21, 
2001.  The veteran was notified of this rating decision by 
letter dated November 20, 2001.

In response to the RO's September 2001 rating decision, the 
veteran filed a VA Form 21-4138 in November 2001, which 
specifically indicated that he was filing a Notice of 
Disagreement with respect to the effective date assigned for 
his combined rating.  He stated that his right knee felt as 
bad currently as it did when he was evaluated in 1999, and in 
view of fact that he filed a notice of disagreement in 
September 1999 in response to the RO's August 1999 decision, 
he argued that the effective date should go back to February 
1, 1999.

Thereafter, the record shows that the RO obtained additional 
VA outpatient treatment records dated through October 2001.  
These reports included some prior-dated reports that had not 
previously been considered in connection with the veteran's 
claim.  Specifically, a report dated November 3, 2000 
indicated that the veteran was seen for follow-up in the 
orthopedics department, at which time he complained of a 
flare-up of his symptoms, manifested by episodes of locking 
and increased pain and was diagnosed with degenerative joint 
disease of the right knee based on x-rays taken that same day 
(which showed minimal lateral compartment degenerative joint 
disease of the right).  On physical examination, the veteran 
had from 5 to 115 degrees of extension-flexion range of 
motion in the right knee, with no other significant findings 
(no effusion, obvious bony abnormality, negative varus/valgus 
stress, negative anterior/posterior drawer, etc.).  X-rays 
taken a few days later (November 7, 2000) were interpreted as 
showing moderate osteoarthritis.

The November 3rd follow-up report also indicated that the 
veteran was to be scheduled for an MRI of the right knee, and 
the records obtained by the RO show that this study was 
completed on January 12, 2001.  The report of the MRI done on 
that date showed a severe tear of the body of the lateral 
meniscus with an apparent bucket-handle fragment reflected to 
the posterior and medial corner of the lateral compartment, 
anterior to the posterior cruciate ligament; loss of 
articular cartilage in the lateral compartment knee with 
osteophytes, signs of osteoarthritis; and, a small Baker's 
cyst.

The above-cited VA outpatient records also contained an 
orthopedics follow-up report dated January 24, 2001, which 
noted that while the veteran could only flex his right knee 
to 100 degrees, he had full extension (to zero degrees) and 
no other significant findings (no effusion, swelling, 
instability, etc.), and a rheumatology clinic note dated 
August 21 2001 (the same day as his VA examination), which 
noted that he had a 5 degrees valgus deformity and moderate 
patellofemoral crepitus.  Finally, these outpatient reports 
show that he was seen on October 30, 2001, at which time he 
was provided a custom-built knee brace and given instructions 
on its correct use.

All of the above-cited evidence was reviewed by a Decision 
Review Officer in June 2002, at which time it was determined 
that the schedular-maximum 20 percent rating under Diagnostic 
Code 5258 for the post operative meniscectomy disability 
should be granted effective from November 3, 2000, the date 
of the VA outpatient report detailed above, and that the 20 
percent rating for the degenerative joint disease disability 
should be increased to 30 percent under Diagnostic Code 5010-
5261 effective from the date of the VA joints examination, 
August 23, 2001 (rated in this manner on basis of limitation 
of motion on extension because maximum rating under Code 5010 
is 20 percent if there is occasional incapacitating 
exacerbations due to arthritis in the affected joint, but 
without ratable limitation of motion under the appropriate 
code, which in this case would be Code 5261).  The present 
appeal followed when the veteran filed his Form 9 Substantive 
Appeal in July 2002.

As alluded to above, the veteran contends that he is entitled 
to an earlier effective date for the grant of increased 
compensation benefits for his service-connected right knee 
disabilities.  Specifically, he asserts that the award of the 
30 percent rating for his degenerative joint disease should 
be effective from January 29, 1999, the date he was 
originally awarded a separate rating (10 percent) for this 
disability.  He argues that he filed a timely notice of 
disagreement in September 1999 (on the VA Form 3288 cited 
above) in response to the RO's August 1999 rating decision, 
and hence, as he maintains that he continuously prosecuted an 
appeal from that rating decision, he believes the 30 percent 
rating awarded by rating decision in June 2002 should be 
effective from that date.

With respect to the other right knee disability (post 
operative meniscectomy due to trauma), the veteran has put 
forth contentions in his November 2001 Notice of Disagreement 
that the Board reasonably construes as claiming that the 
combined disability rating for his right knee (currently, 40 
percent from August 21, 2001) should be effective from the 
above-cited January 1999 effective date, also on the basis 
that he has continuously prosecuted an appeal from the RO's 
August 1999 rating decision with the timely filing of a 
notice of disagreement in September 1999.  Although he did 
not specifically address this latter claim in his July 2002 
Form 9, on that form he indicated that he wished to perfect 
his appeal as to all claims addressed in the June 2002 
statement of the case.  Accordingly, the Board finds that the 
issue of the effective dates for the increased ratings 
assigned for both right knee disabilities is properly before 
the Board at this time.

C.  Legal Analysis

Section 5110(a) of title 38, United States Code, provides 
that "[u]nless specifically provided otherwise in this 
chapter, the effective date of . . . a claim for increase[] 
of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  Section 5110(b)(2) of 
title 38, United States Code, provides otherwise by stating 
that "[t]he effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."

Section 3.400(o)(1) and (2) of title 38, Code of Federal 
Regulations, implement sections 5110(a) and (b)(2).  
Section 3.400(o) provides for effective dates as follows:

Increases . . . (1) General.  Except as 
provided in paragraph (o)(2) of this 
section . . . , date of receipt of claim 
or date entitlement arose, whichever is 
later.

(2) Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.  In a 
subsequent decision, the Court held that the term 
"increase" as used under 38 U.S.C.A. § 5110(b)(2) means an 
increase to the next disability level; hence, "any 
ascertainable" increase, no matter how marginal, will not 
suffice to establish an earlier effective date under section 
5110(b)(2).  Hazan v. Gober, 10 Vet. App. 511, 519-20 (1997).

As a result of the Harper decision, two questions regarding 
the applicable effective date for a claim for increased 
rating were addressed by the VA's Office of General Counsel 
in a precedent opinion issued in September 1998.  See 
VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

The first question concerned the appropriate effective date 
for an award of increased disability compensation pursuant to 
38 C.F.R. § 3.400(o)(2) where a veteran filed a claim for an 
increased rating alleging an increase in disability within 
the one year prior to VA's receipt of the claim and a 
subsequent VA examination substantiates the increase in 
disability.  In this situation, the General Counsel held that 
when a veteran submits a claim alleging an increase in 
disability within the one year prior to receipt of the claim 
and medical evidence substantiates the increased disability, 
the effective date of an award of increased disability 
compensation must be determined based upon the facts of the 
particular case.  VAOPGCPREC 12-98 at para. 5.  With respect 
to this holding, the General Counsel noted that the plain 
language of the statutory provision and implementing 
regulation indicates that the effective date for increased 
disability compensation is the date on which the evidence 
establishes that a veteran's disability increased, if the 
claim is received within one year from such date.  Id. at 
para. 2 (emphasis added).  Thus, the General Counsel stated 
that the effective date of an increased rating would be the 
date of claim only if the claim was not received within the 
year following the increase in disability, as explained in 
Harper, supra.  Id. at para. 2 (emphasis added).

In this case, the veteran's formal claim seeking an increased 
disability rating for his right knee disabilities was 
received by the RO on November 3, 2000.  However, as noted 
above, he alleges that the increased rating to the combined 
40 percent for his right knee disabilities occurred 
commensurate with the original grant of a separate rating for 
the degenerative arthritis in the right knee effective 
January 29, 1999 (payment to commence on February 1, 1999, 
see 38 C.F.R. § 3.31).  His claim is based on two theories of 
entitlement: (1) the medical evidence supports the claim in 
this manner (essentially, he alleges that his knee disorders 
were as severe then as they are now), and (2) alternatively, 
his VA Form 3288 filed in September 1999 constituted a valid 
notice of disagreement in response to the RO's August 1999 
rating decision that awarded the separate 10 percent rating 
for the right knee degenerative arthritis, and hence, as he 
has continuously prosecuted his claim for an increased rating 
from that point in time, his combined 40 percent rating 
should be effective from the original grant of the separate 
rating, which would be January 29, 1999.  The Board finds 
that a preponderance of the evidence is against his claim on 
both grounds.

With respect to the latter argument, the Board finds that the 
veteran's VA Form 3288 filed in September 1999 clearly was 
not a valid notice of disagreement within the meaning of the 
law, VA regulations, and precedent decisions of the Court.  
On a purely factual basis, there is no indication on this 
form that the veteran intended to express 
dissatisfaction/disagreement with the RO's August 1999 rating 
decision and a desire to contest its results; as the purpose 
for submitting a VA Form 3288 clearly indicates - Request for 
and Consent to Release of Information from Claimant's Records 
- the veteran merely requested a release of certain medical 
records considered in connection with his claim.  These 
documents, a copy of the June 1999 VA examination report and 
a copy of the December 1998 VA outpatient treatment report, 
were furnished to him as requested on October 15, 1999.  
While he added that he desired to review these records and 
further develop his claim, he nevertheless did not express 
any dissatisfaction/disagreement with the RO's decision or a 
desire to contest this decision.  As noted above, the veteran 
did not take any further action until he filed his current 
claim on November 3, 2000, at which time he clearly and 
specifically requested consideration of reopening his claim 
for an increased rating.  Hence, from a plain reading of this 
VA Form 3288, the Board finds nothing in it that could be 
construed as expressing a desire to appeal the RO's August 
1999 rating decision.

As mentioned, the current state of the law is supportive of 
the Board's conclusions with respect to this sub-issue.  
Under the pertinent law and regulations, "[a]ppellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished as prescribed in this section."  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.200-02 (2002).  Time 
limits within which a claimant is required to act to perfect 
a claim or challenge an adverse VA determination may be 
extended for good cause shown, if requested.  38 C.F.R. 
§ 3.109(b) (2002).  Upon the timely receipt of a notice of 
disagreement, the RO must prepare and furnish to the claimant 
a statement of the case unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1).  The claimant 
must then file a substantive appeal within 60 days from the 
date the statement of the case is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).

The statutory requirements for a valid notice of disagreement 
are set forth in section 7105(b) of title 38, United States 
Code.  38 U.S.C.A. § 7105(b) (West 2002).  Section 7105(b) 
provides, in pertinent part, that a notice of disagreement 
must be filed with the agency of original jurisdiction, that 
is, the agency which entered the initial review or 
determination concerning a claim (38 U.S.C.A. § 7105(b)(1)); 
that a notice of disagreement must be filed within one year 
from the date of mailing of notice of the determination; and, 
that a notice of disagreement "must be in writing and may be 
filed by the claimant, the claimant's legal guardian, or such 
accredited representative, attorney, or authorized agent as 
may be selected by the claimant or legal guardian."  
38 U.S.C.A. § 7105(b)(2).  Further, a notice of disagreement 
is defined by VA regulations as "[a] written communication 
from a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result."  38 C.F.R. § 20.201 (2002) 
(emphasis added).  Further, section 20.201 specifies that 
while no special wording is required, a notice of 
disagreement must be in terms that can be reasonable 
construed as disagreement with the determination and a desire 
for appellate review.  Id.

With respect to the above, it is noted that in August 2000, 
the Court invalidated that part of 38 C.F.R. § 20.201 dealing 
with the requirement that a claimant express a desire for 
appellate review, see Gallegos v. Gober, 14 Vet. App. 50 
(2000); however, the Secretary appealed that decision to the 
United States Court of Appeals for the Federal Circuit, and 
that court reversed the Court's decision, holding that the 
Court had "erred when it invalidated [38 C.F.R.] § 20.201 
[(1999)] with regard to the requirement that a [notice of 
disagreement] contain 'terms that can be reasonably construed 
as . . . a desire for appellate review'."  See Gallegos v. 
Principi, 16 Vet. App. 201 (2002) (citing Gallegos v. 
Principi, 283 F.3d 1309, 1315 (Fed. Cir. 2002)).  
Consequently, the applicable law, regulations and Court 
precedent make clear that a valid notice of disagreement must 
contain language expressing a desire for appellate review.

As detailed above, the Board finds nothing in the veteran's 
VA Form 3288 filed in September 1999 that can be fairly read 
as either expressing dissatisfaction or disagreement with the 
August 1999 rating decision or which can be read as 
expressing a desire for appellate review of that decision.  
Rather, the veteran requested copies of medical records and 
those documents were promptly sent to him by the RO.  He took 
no further action on this claim until filing a new claim for 
an increased rating in November 2000.  Consequently, as the 
veteran did not timely file any other document within the 
remainder of the one-year period to appeal the August 1999 
rating decision, the Board finds that a clear preponderance 
of the evidence is against his claim that his September 1999 
VA Form 3288 constituted a valid notice of disagreement.  As 
such, there is no basis to award earlier effective dates on 
the basis of a continuously prosecuted appeal from the 
original grant of service connection and a separate rating 
for degenerative arthritis of the right knee by the August 
1999 rating decision.  See 38 C.F.R. § 3.400(b)(2) (2002).

Turning to the other theory of entitlement, when an 
ascertainable increase based on the medical and other 
pertinent evidence was shown, the Board notes that pursuant 
to the holdings in Harper, supra, and VAOPGCPREC 12-98 cited 
above, the veteran can only establish an effective date 
earlier than what the RO has presently assigned for the 
increased ratings for the right knee disabilities - 20 
percent for the post operative meniscectomy due to trauma 
from November 3, 2000, and 30 percent for degenerative joint 
disease from August 21, 2001 - if the evidence supports a 
finding that an ascertainable increase in one or both these 
disabilities occurred within the one year period prior to 
receipt of this current claim for such increase, absent clear 
and unmistakable error in a prior RO or Board decision, which 
is a separate matter that has not been plead by the veteran 
or developed for appeal as to this particular increased 
rating/earlier effective date claim.

Also, as noted above, pursuant to the Court's holding in 
Hazan, supra, the increase must be to the next disability 
level under the schedular criteria; hence, "any 
ascertainable" increase, no matter how marginal, does not 
suffice to establish an earlier effective date under section 
5110(b)(2).

As detailed above, the Board finds that the veteran's 30 
percent rating for his degenerative joint disease of the 
right knee was not ascertainable until the August 21, 2001 VA 
joints examination, at which time his extension of the leg 
was limited to 20 degrees, warranting the 30 percent rating 
under Diagnostic Code 5261.  The RO's Decision Review Officer 
was correct in assigning this award under Diagnostic Code 
5010-5261 as the veteran's limited range of motion due to the 
arthritis clearly was compensable under the appropriate code, 
which in this case warranted consideration under Code 5261 
based on limitation of motion on extension of the leg.  But 
this rating clearly was not assignable prior to August 21, 
2001 - the VA outpatient treatment reports discussed above 
that are germane to this discussion, i.e., dated within a 
year prior to the date of claim, specifically, from November 
2000 to June 2001 variously showed limited range of motion on 
extension (to 5 degrees in November 2000, but full (zero 
degrees) on reports dated in January 2001, April 2001, and 
June 2001), but in no case did the veteran have enough 
limited motion on extension to reflect an ascertainable 
increase under the schedular criteria prior to the August 
2001 VA examination.  There does not appear to be any other 
basis to find entitlement prior to August 2001 for this 
disability; the range of motion findings for flexion 
limitation under Code 5260 would not support a 30 percent 
rating under that code as there is no evidence whatever to 
show that he would be entitled (flexion must be limited to 15 
degrees, whereas the veteran's flexion has always been well 
in excess of such limited motion).  Potentially other 
relevant schedular criteria are similarly unable to support 
entitlement to a 30 percent rating prior to August 2001: the 
veteran has never had ankylosis of the knee (Code 5256) and 
the medical findings detailed above do not reflect a severe 
level of subluxation/lateral instability (Code 5257) or 
malunion of the tibia and fibula (Code 5262).

In view of these findings, the Board concludes that a 
preponderance of the evidence is against the assignment of 
the 30 percent rating for this disability prior to August 21, 
2001.  38 C.F.R. § 3.400(o)(2).

Further, there is no basis to award an earlier effective date 
for the 20 percent rating assigned for the postoperative 
meniscectomy disability prior to November 3, 2000, which, in 
this case, is the date of claim.  As noted by the Decision 
Review Officer, the VA outpatient treatment report dated 
November 3, 2000 clearly indicated that the veteran reported 
on that date an increase in his disability manifested by 
symptoms involving episodes of locking and increased pain.  
Subsequent treatment and VA examination reports confirmed 
that the veteran's right knee disabilities had increased in 
severity.  However, the Decision Review Officer was also 
correct in pointing out that the evidence dated within a year 
prior to the claim, approximately, back to November 3, 1999, 
did not reflect any increase in his disability of the right 
knee.  Indeed, the evidence on file does not reflect any 
medical treatment for the right knee between the time of the 
June 1999 VA joints examination and the November 3, 2000 
outpatient visit.  With these facts for consideration, the 
Board finds that a preponderance of the evidence is clearly 
against an ascertainable increase in the veteran's 
postoperative meniscectomy disability of the right knee prior 
to the date of claim, November 3, 2000.

Although the veteran has stated that his right knee 
disability was as severely disabling in early 1999 as it is 
currently, these accounts are based essentially on the 
history he has provided, which as noted above, has not been 
verified by documented treatment.  Hence, for purposes of 
this earlier effective date claim, the Board is not obligated 
to accept the veteran's recitation of medical history between 
the gap in time (from November 1999 to November 2000) where 
there is no medical evidence documenting an ascertainable 
increase in his disability.  See Godfrey v. Brown, 8 Vet. 
App. 113 (1995).

As a preponderance of available evidence weighs heavily 
against a grant of the benefits sought, the evidence in this 
case is not so evenly balanced as to require application of 
the benefit of the doubt doctrine.  38 C.F.R. § 3.102 (2002).


ORDER

An effective date prior to November 3, 2000, for the award of 
a 20 percent rating for postoperative meniscectomy due to 
trauma, right knee, with quadriceps atrophy, is denied.

An effective date prior to August 21, 2001, for the award of 
a 30 percent rating for degenerative joint disease of the 
right knee is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals




								IMPORTANT NOTICE
								CONTINUED ON NEXT PAGE



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

